DETAILED ACTION
Claims 1, 6, 9, and 12-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 9, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 10 August 2020.  Applicant’s arguments filed 8 January 2021 have been fully considered but they are not persuasive.  
The claims are drawn to methods comprising analyzing or screening a maize plant for the presence of a chromosome 10 QTL associated with anthracnose stalk resistance or detecting a marker allele located within 1 cM of the QTL or a haplotype comprising it, then selecting a 
Practicing all the steps of the claimed methods, including selecting a maize plant with the QTL, crossing it to another plant and obtaining a progeny with the QTL, as well as detecting a marker allele associated the QTL or a haplotype comprising it, requires a plant with the claimed chromosome 10 QTL associated with anthracnose stalk resistance. 
Tables 1 and 2 of the instant specification indicates that cultivar INBRED A has the claimed QTL allele in this region.  However, the term “INBRED A” is merely a name that does not tell one of skill in the art anything about a cultivar with the claimed region.  The response to the Request for Information under 37 CFR § 1.105 filed 12 April 2019 indicates that “INBRED A” is not publically available.
Thus, the instant specification fails to teach any plant with the claimed chromosome 10 QTL associated with anthracnose stalk resistance. 
It is noted that Applicant makes no assertion that any of the 8 QTLs is responsible for anthracnose stalk rot resistance.  Thus, one of skill in the art could not make a plant that can be used in the method by transformation.
Because of that, one of skill in the art must use undue trial and error experimentation in an attempt to find an anthracnose stalk resistant corn plant on which all steps of the claimed method can be practiced, if it even possible to do so.
Given the claim breath and lack of guidance in the specification as discussed above, the instant invention is not enabled.
Response to Arguments
Applicant urges that in the Wolters Declaration filed July 1, 2020, submits that “Inbred 
This is not found persuasive because the Declaration fails to show that one of skill in the art would look to 30K75 as a variety to use in the claimed method;  the Declaration fails to show, for example, that it was well-known in the art that 30K75 has anthracnose stalk resistance.  Without that knowledge in the art and without a teaching in the specification one of skill in art would not know to use 30K75 in the claimed method and would need to randomly test corn varieties attempting to find one that can be used in all the steps of the claimed methods.  Such trail-and-error experimentation would be undue. 
Applicant urges that the previous Action fails to provide any evidence to contradict the Wolters Declaration (response pg 6).
This is not found persuasive.  The rejection was maintained because the statements in the Wolters Declaration are not sufficient to overcome the rejection.  The examiner fully accepts that “Inbred A” line is one of the parents of Hybrid 30K75, and further that Hybrid 30K75 and its conversions are available in the market.  However, as there is no teaching in the specification (or art) that 30K75 is a child of “Inbred A” and there is no teaching in the specification that 30K75 can be used to practice all steps of the claimed methods, more than these mere statements in the Declaration are required. 

Claims 1, 6, 9, and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
The rejection is repeated for the reasons of record as set forth in the Office action mailed 10 August 2020.  Applicant’s arguments filed 8 January 2021 have been fully considered but they are not persuasive.  

A.  The claims require a maize plant with a chromosome 10 QTL associated with anthracnose stalk resistance to perform all the claimed method steps. 
The specification teaches that the anthracnose stalk resistance QTL is located in a 1 Mb interval on chromosome 10 (example 5).
Tables 1 and 2 of the instant specification indicates that cultivar INBRED A has the claimed QTL allele in this region.  However, the term “INBRED A” is merely a name that does not tell one of skill in the art anything about a cultivar with the claimed region.   
The specification fails to describe the structural features of plants with this region and does not describe the structural features that distinguish plants that can be used from those that cannot.
It is noted that Applicant makes no assertion that any of the 8 markers linked to and associated with the QTL is responsible for anthracnose stalk rot resistance.  Thus, one of skill in the art could not make a plant that can used in the method by transformation, and the markers do not describe the structure responsible for anthracnose stalk rot resistance. 
Because INBRED A is not publically available, as admitted in the response to the Request for Information under 37 CFR § 1.105 filed 12 April 2019, the specification does not University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CA FC 2004) at page 1894:
Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method.  We agree with the district court that that is “a semantic distinction without a difference.” Univ. of Rochester, 249 F. Supp. 2d at 228.  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”

Because the plants with the claimed QTL are not described, the method of using the plants is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.

B.  Claims 1, 6, 9 and 13 require detecting at least one marker allele that is linked within 1 cM to a QTL allele that comprises one or more of a “T” at position 51 of sbd_INBREDA_4, a “C” at position 51 of sbd_INBREDA_9, a “T” at position 51 of sbd_INBREDA_13, a “T” at position 51 of sbd_INBREDA_24, a “T” at position 51 of sbd_INBREDA_25, a “C” at position 51 of sbd_INBREDA_32, an “A” at position 51 of sbd_INBREDA_33, and a “G” at position 51 of sbd_INBREDA_35. 
The claims encompasses use of other marker alleles associated with the QTL, including those any distance away, but the specification only describes markers within a 1 Mb region, those listed above and SYN17244, sbd_INBREDA_48, sbd_INBREDA_093, and sbd_INBREDA_109.

The specification fails to describe the structural features of marker alleles that are linked to the marker alleles of (i)-(viii) and does not describe the structural features that distinguish marker alleles that can be used from those that cannot.
Because marker alleles that are linked to the marker alleles of (i)-(viii) are not described within the full scope of the claims, the method of using the marker alleles is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
Response to Arguments
Applicant urges that part A is moot in view of the Wolters Declaration, which submits that “Inbred A” line disclosed in the ‘985 application is one of the parents of Hybrid 30K75, and that Hybrid 30K75 and its conversions are available in the market. A person having ordinary skill in the art would be able to obtain Hybrid 30K75 and practice the claimed methods without undue burden (response pg 7).
This is not found persuasive.  There is no description in the specification of 30K75 being a plant that can be used in the claimed methods, and Applicant has not even provided evidence that it was known in the art that something called “Inbred A” is the parent of 30K75.   

Applicant urges that in response, the Action asserts that there is no evidence in the art that Hybrid 30K75 is associated with anthracnose resistance, so there would allegedly be no reason for one of skill in the art to try to use Hybrid 30K75 in the claimed methods, absent a teaching to do so (response pg 7).
This is not found persuasive.  This statement was made in response to the enablement rejection, noit the written description rejection.  
Applicant urges that the Action fails to provide any evidence to contradict the declaration from Dr. Petra J. Wolters (response pg 7).
This is not found persuasive.  The examiner fully accepts that “Inbred A” line is one of the parents of Hybrid 30K75, and further that Hybrid 30K75 and its conversions are available in the market.  However, as there is no description in the specification (or art) that 30K75 is a child of “Inbred A” and there is no description in the specification that 30K75 can be used to practice all steps of the claimed methods, these mere statements in the Declaration do not overcome the rejection.  The specification does not describe 30K75 or any other publically available plants for one to practice all the steps of this invention.
Applicant is reminded that they can overcome part A of this rejection by depositing INBRED A according to 37 CFR 1.801-1.809.
Applicant urges that part B is overcome by amendment to recite that the one or more markers are located within 1 cM to the QTL (response pg 7).


The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6, 9, and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 1, line 6, and claim 2, line 4, are indefinite in their recitation of “alleles located within 1 cM”, claim 9, line 13, and claim 12, line 12, are indefinite in their recitation of “haplotype located within 1 cM”, and claim 13, line 5, is indefinite in its recitation of “marker located within 1 cM”. 
The term “cM” is a relative term that renders the claims indefinite.  The term “cM” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “cM” depends on the exact parents used in a cross.  Different maps and different sets of parents have different numbers of cM between two fixed points.  For example, in the IBM 2004 Neighbors 10 MaizeGDB Bin 10.2 (https://www.maizegdb.org/bin_viewer?bin=10& 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662